              2:17-cv-02261-EIL # 71 Page 1 of 1                                            E-FILED
              Case: 19-3446    Document: 1-3              Tuesday, 17 December,
                                                 Filed: 12/16/2019    Pages: 1 2019 11:27:24 AM
                                                                      Clerk, U.S. District Court, ILCD

     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                             Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                   Phone: (312) 435-5850
             Chicago, Illinois 60604                                         www.ca7.uscourts.gov




                                         NOTICE OF DOCKETING - Short Form
 December 16, 2019


 To:         Shig Yasunaga
             Clerk of Court

 The below captioned appeal has been docketed in the United States Court of Appeals for the
 Seventh Circuit:

                    Appellate Case No: 19-3446

                    Caption:
                    CHANDRA TURNER, Special Administrator of the Estate of
                    RICHARD TURNER, deceased,
                    and CHANDRA TURNER, individually,
                    Plaintiff - Appellant

                    v.
                    CITY OF CHAMPAIGN, et al.,
                    Defendants - Appellees

                    District Court No: 2:17-cv-02261-EIL
                    Clerk/Agency Rep Shig Yasunaga
                    Magistrate Judge Eric I. Long
                    Date NOA filed in District Court: 12/16/2019


 If you have any questions regarding this appeal, please call this office.
